DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 06/02/2022.
Claims 1, 3, 8, 10, and 14 have been amended and are hereby entered.
Claims 15 and 16 have been canceled.
Claims 1-14 and 17-20 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see Pages 9-10, filed 06/02/2022, with respect to the 35 U.S.C. 112(b) rejection of Claims 14-20 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Pages 9-10: “In the present case, the Office Action has not asserted, let alone established, why the claimed features are believed to be indefinite from the perspective of one of ordinary skill in the art. As such, the Office Action failed to make a prima facie rejection of the claims under the second paragraph of 35 U.S.C. § 112. Further, Applicants respectfully submit that the claims are indeed definite at least because paragraph 26 explains, "[e]mbodiments of the present disclosure include implementing augmented reality techniques to identify objects within an image. Augmented reality allows for objects in the real-world to be enhanced by computer-generated perceptual information. The augmented reality techniques can include computer vision, image calibration, visual coherence, situated visualization, 3D modeling and annotation, navigation, and the like. Utilizing these techniques, the shipment estimation system can identify objects and calculate distances within an image. The distances and identity of objects can be used to determine various characteristics of items needed for shipment." Thus, the written description discloses the corresponding act for performing the claimed element.” Examiner respectfully disagrees the Applicant’s arguments described above due to the reasons below. Claims 14-20 were rejected under the 35 U.S.C. 112(b) because Claim 14 invokes 35 U.S.C. 112(f) as described on Pages 2-5 of Non-Final Rejection, mailed on 03/04/2022 and the specification does not provide corresponding structure for performing the claimed function. Paragraph [0026] neither mentions “segmentation component” nor describes any structural element equivalent to the segmentation component. Paragraph [0033] states that “The segmentation component 115 can segment the image to identify and parse out the item being shipped from the rest of the image… Each item identified for shipping can then be used to analysis with the rest of the unneeded information within the image being disregarded.”; however, the specification does not identify any structural element that segments the image and parses out the item from the image. The parsing could be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which, how, or by what the parsing is performed the claimed function.
Applicant's arguments, see Pages 10-11, filed 06/02/2022, with respect to the 35 U.S.C. 112(a) rejection of Claims 14-20 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Page 11: “In the present case, the Office Action has not asserted, let alone established, why the claimed features are believed to be indefinite from the perspective of one of ordinary skill in the art. As such, the Office Action failed to make a prima facie rejection of the claims under the second paragraph of 35 U.S.C. § 112. Further, Applicants respectfully submit that the claims are indeed definite at least because paragraph 26 explains, "[e]mbodiments of the present disclosure include implementing augmented reality techniques to identify objects within an image. Augmented reality allows for objects in the real-world to be enhanced by computer-generated perceptual information. The augmented reality techniques can include computer vision, image calibration, visual coherence, situated visualization, 3D modeling and annotation, navigation, and the like. Utilizing these techniques, the shipment estimation system can identify objects and calculate distances within an image. The distances and identity of objects can be used to determine various characteristics of items needed for shipment." Thus, the written description discloses the corresponding act for performing the claimed element.” Examiner respectfully disagrees the Applicant’s arguments described above due to the reasons below. First, Claims 14-20 were rejected under the 35 U.S.C. 112(a) because Claim 14 invokes 35 U.S.C. 112(f) as described on Pages 2-5 of Non-Final Rejection, mailed on 03/04/2022. Second, the specification does not provide corresponding structure for performing the claimed function. Finally, Paragraph [0026] neither mentions “segmentation component” nor structural element of the segmentation component. Paragraph [0033] states that “The segmentation component 115 can segment the image to identify and parse out the item being shipped from the rest of the image… Each item identified for shipping can then be used to analysis with the rest of the unneeded information within the image being disregarded.”; however, the specification does not include details on how the “segmentation component” segments the image and parses out the item from the image. The parsing could be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which, how, or by what the parsing is performed the claimed function.
Applicant's arguments, see Pages 11-13, filed 06/02/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 13: “Amended claim 1 recites in part "...the insight relates to a density of the item that is generated via a machine learning model.... " ... However, as now claimed, claim 1 recites steps that cannot be performed as a mental step, and therefore, cannot be considered an abstract idea. More specifically, claim 1 applies a machine learning model can employ different algorithmic methods and techniques that cannot be performed mentally (e.g., artificial neural networks, deep learning) to output a density of an item taken from an image captured via a camera on a mobile computing device. Accordingly, amended claim 1 does not recite a patent-ineligible abstract idea. Therefore, the Applicant submits that claim 1 is not directed to an abstract idea, as the Applicant's claims are not considered abstract as the steps cannot be performed mentally. As such, the Applicant believes the additional elements render the claim non-abstract resulting in the answer to step 2A being that the claim is NOT directed to an abstract idea. Thus, step 2B need not be performed.” Examiner respectfully disagrees because the limitation “generating an insight related to the item by analyzing the at least one image, wherein the insight relates to a density of the item that is generated via ...” is considered to be part of the abstract idea (Certain Method of Human Activity such as commercial interaction), and the “machine learning model” recited in claim 1 is considered to be an additional element that is recited at high level of generality and merely invoked as a tool to perform a process of determining estimated shipment options for an item captured in an image (See MPEP 2106.05(f)). The level of breadth of the machine learning recited in the claim prevents the claim from being integrated into a practical application.
Applicant's arguments, see Pages 10-11, filed 06/02/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been fully considered, but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Pages 14-15: “Amended claim 1 recites in part "... generating an insight related to the item by analyzing the at least one image, wherein the insight relates to a density of the item that is generated via a machine learning model .... " As now claimed, a machine learning model is utilized to generate insights of an item within at least one image that is captured by a camera on a mobile device. This is in contrast to image recognition software that detects shapes and patterns... The Applicant respectfully submits that the above portions [Para. [0081] and [0083]] of Fujimoto, nor the rest of the reference, teach or suggest generating insights relating to a density of the item generated via a machine learning model. In Fujimoto, the only reference to machine learning is indicated in paragraph 83 and only suggests that machine learning can be used to determine contents within a picture. Fujimoto is silent, however, in using machine learning techniques being used to produce an output such as density of an item in an image... As a result, Fujimoto does not teach or suggest generating insights relating to a density produced by a machine learning model. Bodenhamer does not teach or suggest this either.” Examiner respectfully disagrees because Paragraphs [0085] and [0088] in addition to Paragraphs [0081] and [0083] teach “generating an insight related to the item by analyzing the at least one image, wherein the insight relates to a density of the item that is generated via a machine learning model”.
Examiner respectfully disagrees Applicant’s arguments on Page 17: “Amended claim 1[4] recites in part "...an insight generation system configured to generate insights on the item, wherein the insights include characteristics related to the item and the insight generation system includes a machine learning model, an object identifier, and a position analyzer configured to produce a density related to the item ...." As now claimed, a machine learning model is utilized to generate insights of an item within at least one image that is captured by a camera on a mobile device. This is in contrast to image recognition software that detects shapes and patterns.” Examiner respectfully disagrees because Paragraphs [0085], [0088], and [0076] in addition to Paragraph [0083] teach “an insight generation system configured to generate insights on the item, wherein the insights include characteristics related to the item and the insight generation system includes a machine learning model, an object identifier, and a position analyzer configured to produce a density related to the item”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a segmentation component configured to parse out and segment an item captured in the image” in Claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs the function in the claim. In particular, the specification (Paragraph [0033]) states that "The segmentation component 115 can segment the image to identify and parse out the item being shipped from the rest of the image… Each item identified for shipping can then be used to analysis with the rest of the unneeded information within the image being disregarded."; however, the specification does not include details on how the "segmentation component" segments the image and parses out the item from the image. The parsing could be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which, how, or by what the parsing is performed the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 17-20 depend from Claim 14 and inherit the deficiencies of their parent claim. Therefore, Claims 14 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 17 and 18 recite the limitation "claim 15" in Line 1. There is insufficient antecedent basis for this limitation in the claim since Claim 15 is canceled. Therefore, Claims 17 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the specification does not provide adequate structure to perform the claimed function of segmenting and parsing out the item from the image. In particular, the specification (Paragraph [0033]) states that "The segmentation component 115 can segment the image to identify and parse out the item being shipped from the rest of the image… Each item identified for shipping can then be used to analysis with the rest of the unneeded information within the image being disregarded."; however, the specification does not include details on how the "segmentation component" segments the image and parses out the item from the image. The parsing could be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which, how, or by what the parsing is performed the claimed function. Claims 17-20 depend from Claim 14 and inherit the deficiencies of their parent claim. Therefore, Claims 14 and 17-20 are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-14 and 17-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for determining estimated shipment options for an item captured in an image), “a machine” (system for determining estimated shipment options for an item captured in an image), and “an article of manufacture” (computer program product for determining estimated shipment options for an item captured in an image) categories.
Regarding Claims 1-14 and 17-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method performed by …, the method comprising: 
initiating, via …, a new shipment order including order details for a user; 
capturing, via …, at least one image of an item to be shipped; 
generating an insight related to the item by analyzing the at least one image, wherein the insight relates to a density of the item that is generated via ...; 
transmitting the insight, the order details, and the at least one image to …; 
receiving a shipment option from …; and 
providing, via …, the shipment option for the item to the user.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of initiating, capturing, generating, transmitting, receiving, and providing the shipment option for the item to the user are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a processor of a mobile computing device”, “a graphical user interface (GUI) of a mobile computing device”, “a camera integrated into the mobile computing device”, “a machine learning model”, “the GUI”, and “a server”. The level of breath of the machine learning recited in the claim prevents the claim from being integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of initiating, capturing, generating, transmitting, receiving, and providing the shipment option for the item to the user by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process of determining estimated shipment options for an item captured in an image. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of determining estimated shipment options for an item captured in an image amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2 and 4 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “selecting the shipment option; and receiving a receipt from a freight service provider” in Claim 2 and by defining “wherein providing the shipment option comprises: segmenting freight service providers into stages of shipment included in the shipment option; and listing the freight service providers available to ship the item including pricing for each of the freight service providers” in Claim 4. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these dependent claims are not patent eligible.
Claim 3 recites the following limitations:
The computer-implemented method of claim 1, wherein generating the insight comprises: 
identifying a shipment item captured in the at least one image; 
analyzing the at least one image to determine dimensions related to the item; 
inputting the shipment item, and the dimensions, into … as features; and 
outputting the density by … based on the features inputted.
Claim 3 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
Step 2A, Prong 2: Claim 3 does not integrate the abstract idea into practical application. Claim 3 recites an additional element – “the machine learning model”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The level of breath of the machine learning recited in the claim prevents the claim from being integrated into a practical application. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process of determining estimated shipment options for an item captured in an image amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 5 recites the following limitations:
The computer-implemented method of claim 1, further comprising: 
capturing, via …, a second image of the item; 
generating a second insight related to the item by analyzing the second image; 
transmitting the second insight and the second image to …; and 
receiving, from …, a validation response upon a determination that the second insight corresponds with the insight.
Claim 5 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
Step 2A, Prong 2: Claim 5 does not integrate the abstract idea into practical application. Claim 5 recites additional elements – “the camera integrated into the mobile computing device” and “the server”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of determining estimated shipment options for an item captured in an image amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 6 recites the following limitations:
The computer-implemented method of claim 1, further comprising: 
capturing, via …, a second image of a second item; 
generating a second insight related to the second item by analyzing the second image; and 
transmitting the second insight, the order details, and the second image to …; 
receiving a second shipment option from …; and 
providing, via …, the second shipment option for the item and the second item to the user.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea.
Step 2A, Prong 2: Claim 6 does not integrate the abstract idea into practical application. Claim 6 recites additional elements – “the camera integrated into the mobile computing device”, “the server”, and “the GUI”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of determining estimated shipment options for an item captured in an image amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 7 recites the following limitations:
The computer-implemented method of claim 1, wherein transmitting the insight further comprises uploading the insight to ....
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea.
Step 2A, Prong 2: Claim 7 does not integrate the abstract idea into practical application. Claim 7 recites an additional element – “a distributed ledger”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process of determining estimated shipment options for an item captured in an image amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 8 recites the following limitations:
… to perform a method comprising: 
initiating, via …, a new shipment order with order details for a user; 
capturing, via …, at least one image of an item to be shipped; 
generating an insight related to the item by analyzing the at least one image, wherein the insight relates to a density of the item that is generated via ...; 
transmitting the insight, the order details, and the at least one image to …; 
receiving a shipment option from …; and 
providing, via …, the shipment option for the item to the user.
	Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of initiating, capturing, generating, transmitting, receiving, and providing the shipment option for the item to the user are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “a computer program product comprising a computer readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor”, “a graphical user interface (GUI) of a mobile computing device”, “a camera integrated into the mobile computing device”, “a machine learning model”, “the GUI”, and “a server”. The level of breath of the machine learning recited in the claim prevents the claim from being integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of initiating, capturing, generating, transmitting, receiving, and providing the shipment option for the item to the user by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process of determining estimated shipment options for an item captured in an image. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of determining estimated shipment options for an item captured in an image amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 9 and 11 are directed to substantially the same abstract idea as Claim 8 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 8 such as by defining “selecting the shipment option; and receiving a receipt from a freight service provider” in Claim 9, and by defining “wherein providing the shipment option comprises: segmenting freight service providers into stages of shipment included in the shipment option; and listing the freight service providers available to ship the item including pricing for each of the freight service providers” in Claim 11. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these dependent claims are not patent eligible.
Claim 10 recites the following limitations:
The computer program product of claim 8, wherein generating the insight comprises: 
identifying a shipment item captured in the at least one image; 
analyzing the at least one image to determine dimensions related to the item; 
inputting the shipment item, and the dimensions, into … as features; and 
outputting the density by … based on the features inputted.
Claim 10 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea.
Step 2A, Prong 2: Claim 10 does not integrate the abstract idea into practical application. Claim 10 recites an additional element – “the machine learning model”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The level of breath of the machine learning recited in the claim prevents the claim from being integrated into a practical application. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of determining estimated shipment options for an item captured in an image amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 12 recites the following limitations:
The computer program product of claim 8, further comprising: 
capturing, via …, a second image of the item; 
generating a second insight related to the item by analyzing the second image; 
transmitting the second insight and the second image to …; and 
receiving, from …, a validation response upon a determination that the second insight corresponds with the insight.
Claim 12 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea.
Step 2A, Prong 2: Claim 12 does not integrate the abstract idea into practical application. Claim 12 recites additional elements – “the camera integrated into the mobile computing device” and “the server”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of determining estimated shipment options for an item captured in an image amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 13 recites the following limitations:
The computer program product of claim 8, further comprising: 
capturing, via …, a second image of a second item; 
generating a second insight related to the second item by analyzing the second image; and 
transmitting the second insight, the order details, and the second image to …; 
receiving a second shipment option from …; and 
providing, via …, the second shipment option for the item and the second item to the user.
Claim 13 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea.
Step 2A, Prong 2: Claim 13 does not integrate the abstract idea into practical application. Claim 13 recites additional elements – “the camera integrated into the mobile computing device”, “the server”, and “the GUI”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of determining estimated shipment options for an item captured in an image amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 14 recites the following limitations:
A shipment estimation system comprising: 
… configured to enhance an image captured by …;  
P201809729US01Page 31 of 33… configured to parse out and segment an item captured in the image; 
… configured to generate insights on the item, wherein the insights include characteristics related to the item and ... configured to produce a density related to the item; 
… configured to determine dimensions related to the item; and 
… configured to determine a weight related to the item.
Step 2A, Prong 1: The limitations for Claim 14 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of enhancing, parsing, segmenting, generating, and determining dimensions and weight related to the items are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 14 recites additional elements – “an image enhancer”, “a camera communicatively coupled to the shipment estimation system”, “a segmentation component”, “an insight generation system”, “the insight generation system includes a machine learning model, an object identifier, and a position analyzer”, “a dimension estimator”, and “a weight estimator”. The level of breath of the machine learning recited in the claim prevents the claim from being integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of initiating, capturing, generating, transmitting, receiving, and providing the shipment option for the item to the user by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process of determining estimated shipment options for an item captured in an image. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of determining estimated shipment options for an item captured in an image amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 17-18 and 20 are directed to substantially the same abstract idea as Claim 14 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 14 such as by defining “wherein the object identifier is configured to implement … to determine an item type related to the item” in Claim 17, by defining “wherein the position analyzer is configured to utilize … to determine a position of the camera” in Claim 18, and by defining “authenticate the item by comparing the insights uploaded to … with new insights generated” in Claim 20. 
Step 2A, Prong 2: Claims 17-18 and 20 do not integrate the abstract idea into practical application. Claim 17 recites an additional element – “augmented reality techniques”, Claim 18 recites an additional element – “a gyroscope”, and Claim 20 recites an additional element – “the distributed ledger”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 17-18 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 19 is directed to substantially the same abstract idea as Claim 14 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 14 such as by defining “the insight generation system”.
Step 2A, Prong 2: Claim 19 does not integrate the abstract idea into practical application. Claim 19 recites an additional element – “a distributed ledger”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process of determining estimated shipment options for an item captured in an image amounts to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMOTO et al. (US PG Pub. No. 2020/0057977 A1; hereinafter "FUJIMOTO") in view of Bodenhamer et al. (US PG Pub. No. 2014/0379604 A1; hereinafter "Bodenhamer").
Regarding Claim 1, FUJIMOTO teaches a computer-implemented method performed by a processor of a mobile computing device, the method comprising: initiating, via a graphical user interface (GUI) of a mobile computing device, a new shipment order including order details for a user (See “The client terminal 300, which is an example of a terminal apparatus, is a computer apparatus that is operated by a client who requests delivery of a parcel (hereinafter may simply be referred to as a “client”). Examples of the client terminal 300 include a mobile information terminal such as a smart phone and a cellular phone, a tablet PC, and the like. The client terminal 300 receives a request from a client to deliver a parcel,…” in Paragraph [0025], “The information regarding the delivery request includes the sender of the parcel, the recipient of the parcel, parcel information, and the like. The sender of the parcel is, for example, the address of the client. In addition, the parcel information is, for example, the number of parcels, information regarding the external shape of the parcel, information regarding the weight of the parcel, the type of the parcel, and the like.” in Paragraph [0041], “The client activates, for example, as an already-installed application on the client terminal 300, an application used for requesting delivery (hereinafter referred to as a delivery request application). In response to activation of the delivery request application, the parcel external shape estimating unit 312 of the client terminal 300 prompts the client to take a picture of the parcel. More specifically, a message prompting the client to take a picture of the parcel is displayed on a display of the client terminal 300.” in Paragraph [0072], and Fig. 5 showing an example of a GUI); capturing, via a camera integrated into the mobile computing device, at least one image of an item to be shipped (See “When the client takes a picture of the contents of the parcel with a camera, the parcel weight estimating unit 313 obtains a captured image obtained by taking a picture of the contents of the parcel. In addition, the captured image is displayed on the display of the client terminal 300. In the example illustrated in FIG. 6, the client takes a picture of the contents of the to-be-delivered parcel 11 with a camera, and a captured image 13 is displayed on the display of the client terminal 300.” in Paragraph [0080]); generating an insight related to the item by analyzing the at least one image, wherein the insight relates to a density of the item that is generated via a machine learning model (See “Here, the parcel weight estimating unit 313 performs image recognition processing on the captured image of the contents…” in Paragraph [0081], “Furthermore, the parcel weight estimating unit 313 estimates the type of the contents by image-recognizing, from the captured image, the shape and pattern of the contents, text written on the contents, and the like…In addition, for example, the type of the contents may be estimated by inputting an image of the contents to a program for determining the contents (a program prepared in advance using a method such as machine learning or deep learning). In the example illustrated in FIG. 6, six books are packed in a box, and the parcel weight estimating unit 313 estimates that the contents are six books (two of which are dictionaries).” in Paragraph [0083], “Next, the parcel weight estimating unit 313 estimates the weight of the contents from the estimated volume of the contents and the estimated type of the contents. Here, information on density is predetermined for each type of contents. FIG. 7 is a diagram illustrating exemplary information on density defined for each type of contents.” in Paragraph [0085], and “Alternatively, the parcel weight estimating unit 313 may inquire an external apparatus such as the delivery management server 200 to obtain information on the type of the contents, which is estimated from the captured image, or to obtain information on density corresponding to the type of the contents.” in Paragraph [0088]); and transmitting the insight, the order details, and the at least one image to a server (See “The delivery request information transmitting unit 314 transmits information regarding the parcel delivery request to the delivery management server 200. Here, the delivery request information transmitting unit 314 transmits information regarding the sender of the parcel, the recipient of the parcel, the number of parcels, the external shape of the parcel, the weight of the parcel, and the like. More specifically, the information regarding the external shape of the parcel includes, for example, a captured image of the external shape of the parcel, information on the external size of the parcel estimated by the parcel external shape estimating unit 312, and the like. In addition, the information regarding the weight of the parcel includes, for example, a captured image of the contents of the parcel, information on the weight of the parcel estimated by the parcel weight estimating unit 313, information on the type of the parcel, and the like.” in Paragraph [0058]). 
FUJIMOTO does not explicitly teach; however, Bodenhamer teaches receiving a shipment option from the server; and providing, via the GUI, the shipment option for the item to the user (See “The interface, as illustrated, provides a menu 480 of carrier options and enables the user to select 484 a desired option. Once satisfied, the user may indicate that he or she wishes to purchase the selected shipping option 484, e.g., using a submit or purchase button 490.” in Paragraph [0057], “The interface 410 may be generated by a controller server 180 and presented on a participant device 150.” in Paragraph [0058], and Fig. 4 showing an example of GUI that includes shipment options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight shipment estimation process of FUJIMOTO to include receiving a shipment option from the server and providing, via the GUI, the shipment option for the item to the user, as taught by Bodenhamer, in order to enable customers to obtain a price quote for shipping services, purchase the shipping services, and control the purchased shipping service (See Paragraph [0003] of Bodenhamer).
Regarding Claim 2, FUJIMOTO in view of Bodenhamer teaches all the limitations of Claim 1 as described above. FUJIMOTO does not explicitly teach; however, Bodenhamer teaches selecting the shipment option (See “The interface, as illustrated, provides a menu 480 of carrier options and enables the user to select 484 a desired option. Once satisfied, the user may indicate that he or she wishes to purchase the selected shipping option 484, e.g., using a submit or purchase button 490.” in Paragraph [0057]); and receiving a receipt from a freight service provider (See “Once satisfied with the selections and quoted price, the user may indicate that he or she wishes to purchase the selected shipping option 484, e.g., using a submit or purchase button 490. The user may then be directed to a payment processing interface... In some implementations, the user is provided an order number or tracking number.” in Paragraph [0067] wherein the “order number or tracking number” is considered to be the “receipt from a freight service provider”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight shipment estimation process of FUJIMOTO to include selecting the shipment option and receiving a receipt from a freight service provider, as taught by Bodenhamer, in order to enable customers to obtain a price quote for shipping services, purchase the shipping services, and control the purchased shipping service (See Paragraph [0003] of Bodenhamer).
Regarding Claim 3, FUJIMOTO in view of Bodenhamer teaches all the limitations of Claim 1 as described above. FUJIMOTO also teaches wherein generating the insight comprises: identifying a shipment item captured in the at least one image (See “Furthermore, the parcel weight estimating unit 313 estimates the type of the contents by image-recognizing, from the captured image, the shape and pattern of the contents, text written on the contents, and the like... In the example illustrated in FIG. 6, six books are packed in a box, and the parcel weight estimating unit 313 estimates that the contents are six books (two of which are dictionaries).” in Paragraph [0083]); analyzing the at least one image to determine dimensions related to the item (See “…the parcel weight estimating unit 313 performs image recognition processing on the captured image of the contents, and estimates the volume of the contents. More specifically, the parcel weight estimating unit 313 estimates the volume of the contents from the height of the contents in comparison with the height of a box in the captured image, the size of a gap on the bottom of the box, and the like. In the example illustrated in FIG. 6, the parcel weight estimating unit 313 estimates the volume of the contents as “4500 cm3”.” in Paragraph [0081]); inputting the shipment item, and the dimensions, into the machine learning model as features; and outputting the density by the machine learning model based on the features inputted (See “In addition, for example, the type of the contents may be estimated by inputting an image of the contents to a program for determining the contents (a program prepared in advance using a method such as machine learning or deep learning).” in Paragraph [0083], “Next, the parcel weight estimating unit 313 estimates the weight of the contents from the estimated volume of the contents and the estimated type of the contents. Here, information on density is predetermined for each type of contents. FIG. 7 is a diagram illustrating exemplary information on density defined for each type of contents.” in Paragraph [0085], and “Alternatively, the parcel weight estimating unit 313 may inquire an external apparatus such as the delivery management server 200 to obtain information on the type of the contents, which is estimated from the captured image, or to obtain information on density corresponding to the type of the contents.” in Paragraph [0088]. It can be seen that the parcel weight estimation unit 313 is capable of inputting shipment item and dimensions into a machine learning model and outputting a density by the machine learning model.). 
Regarding Claim 4, FUJIMOTO in view of Bodenhamer teaches all the limitations of Claim 1 as described above. FUJIMOTO does not explicitly teach; however, Bodenhamer teaches wherein providing the shipment option comprises: segmenting freight service providers into stages of shipment included in the shipment option; and listing the freight service providers available to ship the item including pricing for each of the freight service providers (See “The interface 410 may also provide a menu 480 of carrier options and enable the user to select 484 a desired option. The menu 480 may include multiple carriers and modes of shipping. For example, the menu may include an option for overnight service from Carrier A or ground service from Carrier A. Likewise, the menu may include an option for ground service from Carrier A or Carrier B. The menu 480 may indicate an estimate time until delivery. The menu 480 may indicate an estimate price, based on the item description selected.” in Paragraph [0063] wherein the “modes of shipping” is considered to be the “stages of shipment included in the shipment option” and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight shipment estimation process of FUJIMOTO to include segmenting freight service providers into stages of shipment included in the shipment option and listing the freight service providers available to ship the item including pricing for each of the freight service providers, as taught by Bodenhamer, in order to enable customers to obtain a price quote for shipping services, purchase the shipping services, and control the purchased shipping service (See Paragraph [0003] of Bodenhamer).
Regarding Claim 6, FUJIMOTO in view of Bodenhamer teaches all the limitations of Claim 1 as described above. FUJIMOTO also teaches capturing, via the camera integrated into the mobile computing device, a second image of a second item (See “When the client takes a picture of the contents of the parcel with a camera, the parcel weight estimating unit 313 obtains a captured image obtained by taking a picture of the contents of the parcel. In addition, the captured image is displayed on the display of the client terminal 300. In the example illustrated in FIG. 6, the client takes a picture of the contents of the to-be-delivered parcel 11 with a camera, and a captured image 13 is displayed on the display of the client terminal 300.” in Paragraph [0080]); 
generating a second insight related to the second item by analyzing the second image (See “Here, the parcel weight estimating unit 313 performs image recognition processing on the captured image of the contents…” in Paragraph [0081] and “Furthermore, the parcel weight estimating unit 313 estimates the type of the contents by image-recognizing, from the captured image, the shape and pattern of the contents, text written on the contents, and the like… In the example illustrated in FIG. 6, six books are packed in a box, and the parcel weight estimating unit 313 estimates that the contents are six books (two of which are dictionaries).” in Paragraph [0083]); and transmitting the second insight, the order details, and the second image to the server (See “The delivery request information transmitting unit 314 transmits information regarding the parcel delivery request to the delivery management server 200. Here, the delivery request information transmitting unit 314 transmits information regarding the sender of the parcel, the recipient of the parcel, the number of parcels, the external shape of the parcel, the weight of the parcel, and the like. More specifically, the information regarding the external shape of the parcel includes, for example, a captured image of the external shape of the parcel, information on the external size of the parcel estimated by the parcel external shape estimating unit 312, and the like. In addition, the information regarding the weight of the parcel includes, for example, a captured image of the contents of the parcel, information on the weight of the parcel estimated by the parcel weight estimating unit 313, information on the type of the parcel, and the like.” in Paragraph [0058]). 
FUJIMOTO does not explicitly teach; however, Bodenhamer teaches receiving a second shipment option from the server; and providing, via the GUI, the second shipment option for the item and the second item to the user (See “The interface, as illustrated, provides a menu 480 of carrier options and enables the user to select 484 a desired option. Once satisfied, the user may indicate that he or she wishes to purchase the selected shipping option 484, e.g., using a submit or purchase button 490.” in Paragraph [0057], “The interface 410 may be generated by a controller server 180 and presented on a participant device 150.” in Paragraph [0058], and Fig. 4 showing an example of GUI that includes shipment options).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight shipment estimation process of FUJIMOTO to include receiving a second shipment option from the server and providing, via the GUI, the second shipment option for the item and the second item to the user, as taught by Bodenhamer, in order to enable customers to obtain a price quote for shipping services, purchase the shipping services, and control the purchased shipping service (See Paragraph [0003] of Bodenhamer).
Claims 8-11 and 13 are product claims corresponding to method Claims 1-4 and 6. All of the limitations in Claims 8-11 and 13 are found reciting the same scopes of the respective limitations in Claims 1-4 and 6. Accordingly, Claims 8-11 and 13 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-4 and 6, respectively set forth above. Additionally, FUJIMOTO teaches a computer program product comprising a computer readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: (See Fig. 3 and “As illustrated in FIG. 3, the delivery management server 200 according to the present exemplary embodiment includes a CPU 201, which is an arithmetic operation unit; ROM 202, which is a storage area that stores programs such as BIOS; and RAM 203, which is a program execution area. In addition, the delivery management server 200 includes an HDD 204, which is a storage area that stores various programs such as OS and applications, data input to the various programs, and data output from the various programs. The CPU 201 loads various programs stored in, for example, the HDD 204 to the RAM 203 and executes the programs, thereby realizing various functions of the delivery management server 200.” in Paragraph [0036]).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMOTO in view of Bodenhamer and Gibbon et al. (US Patent No. 9805250 B2; hereinafter "Gibbon").
Regarding Claim 5, FUJIMOTO in view of Bodenhamer teaches all the limitations of Claim 1 as described above. FUJIMOTO also teaches capturing, via the camera integrated into the mobile computing device, a second image of the item (See “When the client takes a picture of the contents of the parcel with a camera, the parcel weight estimating unit 313 obtains a captured image obtained by taking a picture of the contents of the parcel. In addition, the captured image is displayed on the display of the client terminal 300. In the example illustrated in FIG. 6, the client takes a picture of the contents of the to-be-delivered parcel 11 with a camera, and a captured image 13 is displayed on the display of the client terminal 300.” in Paragraph [0080]); generating a second insight related to the item by analyzing the second image (See “Here, the parcel weight estimating unit 313 performs image recognition processing on the captured image of the contents…” in Paragraph [0081] and “Furthermore, the parcel weight estimating unit 313 estimates the type of the contents by image-recognizing, from the captured image, the shape and pattern of the contents, text written on the contents, and the like… In the example illustrated in FIG. 6, six books are packed in a box, and the parcel weight estimating unit 313 estimates that the contents are six books (two of which are dictionaries).” in Paragraph [0083]); transmitting the second insight and the second image to the server (See “The delivery request information transmitting unit 314 transmits information regarding the parcel delivery request to the delivery management server 200. Here, the delivery request information transmitting unit 314 transmits information regarding the sender of the parcel, the recipient of the parcel, the number of parcels, the external shape of the parcel, the weight of the parcel, and the like. More specifically, the information regarding the external shape of the parcel includes, for example, a captured image of the external shape of the parcel, information on the external size of the parcel estimated by the parcel external shape estimating unit 312, and the like. In addition, the information regarding the weight of the parcel includes, for example, a captured image of the contents of the parcel, information on the weight of the parcel estimated by the parcel weight estimating unit 313, information on the type of the parcel, and the like.” in Paragraph [0058]). 
FUJIMOTO in view of Bodenhamer does not explicitly teach; however, Gibbon teaches receiving, from the server, a validation response upon a determination that the second insight corresponds with the insight (See “The courier can review the information included in the pickup notification, and decide whether to accept or decline. At decision block 1424, process 1400 involves determining whether the courier accepted the pickup request. If the courier declined, at block 1428, process 1400 involves reviewing the courier's reason for declining (if a reason was given) and, ... For example, the reason could be that image processing software that reviewed the image assigned the wrong characteristics to the item, and the courier declined after reviewing the image and determining that item 120 is actually be much bigger than indicated in the pickup notification.” in Column 25, Lines 36-49) and “In some embodiments, the image processing and item transport system can be configured to receive from the courier, via the communications network, a courier response that indicates whether the courier accepts or declines the pickup notification. In some embodiments, the courier can decide whether to accept or decline based at least in part on the physical characteristic determined from the review of the digital image of the item to be shipped.” in Column 28, Lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight shipment estimation process of FUJIMOTO in view of Bodenhamer to include receiving, from the server, a validation response upon a determination that the second insight corresponds with the insight, as taught by Gibbon, in order to make sure there is no software errors during the image processing in estimating the shipment items.
Claim 12 is a product claim corresponding to method Claim 5. All of the limitations in Claim 12 are found reciting the same scopes of the respective limitations in Claim 5. Accordingly, Claim 12 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 5, respectively set forth above. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FUJIMOTO in view of Bodenhamer and KUMAR et al. (US PG Pub. No. 2020/0279208 A1; hereinafter "KUMAR").
Regarding Claim 7, FUJIMOTO in view of Bodenhamer teaches all the limitations of Claim 1 as described above. FUJIMOTO in view of Bodenhamer does not explicitly teach; however, KUMAR teaches wherein transmitting the insight further comprises uploading the insight to a distributed ledger (See “In some implementations, the shipping management platform may provide the AR device with direct access to the distributed ledger, and the AR device may directly store the package information, associated with the plurality of packages, in the distributed ledger.” in Paragraph [0038] wherein it can be seen that AR device is capable of uploading the insight to the distributed ledger.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight shipment estimation process of FUJIMOTO in view of Bodenhamer to include uploading the insight to a distributed ledger, as taught by KUMAR, in order to increase the security and traceability of the package information and the shipment information (See Paragraph [0015] of KUMAR).
Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMOTO in view of Gibbon.
Regarding Claim 14, FUJIMOTO teaches a shipment estimation system comprising: an insight generation system configured to generate insights on the item, wherein the insights include characteristics related to the item (See “Furthermore, the parcel weight estimating unit 313 estimates the type of the contents by image-recognizing, from the captured image, the shape and pattern of the contents, text written on the contents, and the like.” in Paragraph [0083]) and the insight generation system includes a machine learning model, an object identifier, and a position analyzer configured to produce a density related to the item (See “Furthermore, the parcel weight estimating unit 313 estimates the type of the contents by image-recognizing, from the captured image, the shape and pattern of the contents, text written on the contents, and the like. For example, the type of the contents is estimated by collating information accumulated in a database as information according to each type against information obtained by image recognition. In addition, for example, the type of the contents may be estimated by inputting an image of the contents to a program for determining the contents (a program prepared in advance using a method such as machine learning or deep learning). In the example illustrated in FIG. 6, six books are packed in a box, and the parcel weight estimating unit 313 estimates that the contents are six books (two of which are dictionaries).” in Paragraph [0083], “Next, the parcel weight estimating unit 313 estimates the weight of the contents from the estimated volume of the contents and the estimated type of the contents. Here, information on density is predetermined for each type of contents. FIG. 7 is a diagram illustrating exemplary information on density defined for each type of contents. In the example illustrated in FIG. 7, the density of books, clothing, and water are defined as 1 g/cm3, 0.1 g/cm3, and 1 g/cm3, respectively. Because the parcel weight estimating unit 313 has estimated the contents as six books, the density “1 g/cm3” is adopted.” in Paragraph [0085], “Alternatively, the parcel weight estimating unit 313 may inquire an external apparatus such as the delivery management server 200 to obtain information on the type of the contents, which is estimated from the captured image, or to obtain information on density corresponding to the type of the contents.” in Paragraph [0088], and “Note that, as a method of recognizing spatial positions from an image and calculating the distance between two points, for example, Apple's framework called ARKit may be used.” in Paragraph [0076]); a dimension estimator configured to determine dimensions related to the item (See “Here, the parcel weight estimating unit 313 performs image recognition processing on the captured image of the contents, and estimates the volume of the contents. More specifically, the parcel weight estimating unit 313 estimates the volume of the contents from the height of the contents in comparison with the height of a box in the captured image, the size of a gap on the bottom of the box, and the like. In the example illustrated in FIG. 6, the parcel weight estimating unit 313 estimates the volume of the contents as “4500 cm3”.” in Paragraph [0081] and “More specifically, the parcel external shape estimating unit 312 calculates the distance between point A and point B, thereby calculating the width of the parcel 11. For example, the width of the parcel 11 (the length of X in FIG. 5) is calculated as 400 mm. In addition, the parcel external shape estimating unit 312 calculates the distance between point A and point C, thereby calculating the depth of the parcel 11. For example, the depth of the parcel 11 (the length of Y in FIG. 5) is calculated as 280 mm. Furthermore, the parcel external shape estimating unit 312 calculates the distance between point A and point D, thereby calculating the height of the parcel 11. For example, the height of the parcel 11 (the length of Z in FIG. 5) is calculated as 300 mm. The parcel external shape estimating unit 312 calculates the width, depth, and height of the parcel 11, thereby estimating the three-dimensional external size of the parcel 11.” in Paragraph [0075]); and a weight estimator configured to determine a weight related to the item (See “Next, the parcel weight estimating unit 313 estimates the weight of the contents from the estimated volume of the contents and the estimated type of the contents.” in Paragraph [0085]).
FUJIMOTO does not explicitly teach; however, Gibbon teaches an image enhancer configured to enhance an image captured by a camera communicatively coupled to the shipment estimation system; and a segmentation component configured to parse out and segment an item captured in the image (See “Image-capture component 216 can capture digital images (take pictures) of items. For example, image-capture component 216 can include one or more optical sensors, controllers, lens, and/or other hardware and/or software. In some embodiments, image-capture component 216 includes a built-in camera of electronic communications device 104.” in Column 5, Lines 58-63 and “In some embodiments, image processing technology known to those having skill in the art can be used to estimate, determine, and/or identify one or more dimensions, a dimensional size, a dimensional weight, and/or other characteristic(s) of item 120. At block 612, the obtained digital image of item 120 can be processed to determine whether multiple items are represented and/or included in the digital image. At block 616, if multiple items are included, the number and/or one or more characteristics of the items can be determined. For example, the images can be processed to count the number of discrete items represented in the image.” in Column 15, Lines 7-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight shipment estimation process of FUJIMOTO to include an image enhancer and a segmentation component described above, as taught by Gibbon, in order to improve the accuracy in identifying the items in the captured image.
Regarding Claim 17, FUJIMOTO in view of Gibbon teaches all the limitations of Claim 14 as described above. FUJIMOTO also teaches wherein the object identifier is configured to implement augmented reality techniques to determine an item type related to the item (See “Furthermore, the parcel weight estimating unit 313 estimates the type of the contents by image-recognizing, from the captured image, the shape and pattern of the contents, text written on the contents, and the like. For example, the type of the contents is estimated by collating information accumulated in a database as information according to each type against information obtained by image recognition. In addition, for example, the type of the contents may be estimated by inputting an image of the contents to a program for determining the contents (a program prepared in advance using a method such as machine learning or deep learning). In the example illustrated in FIG. 6, six books are packed in a box, and the parcel weight estimating unit 313 estimates that the contents are six books (two of which are dictionaries).” in Paragraph [0083]).
Regarding Claim 18, FUJIMOTO in view of Gibbon teaches all the limitations of Claim 14 as described above. FUJIMOTO also teaches wherein the position analyzer is configured to utilize a gyroscope to determine a position of the camera (See “Note that, as a method of recognizing spatial positions from an image and calculating the distance between two points, for example, Apple's framework called ARKit may be used.” in Paragraph [0076] and “Alternatively, using the above-mentioned framework ARKit or the like, the spatial position in three-dimensional space may be recognized from the captured image of the contents of the parcel, and the coordinates in the three-dimensional space of, for example, the height of the contents in comparison with the height of a box are identified, thereby estimating the volume of the parcel.” in Paragraph [0082]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over FUJIMOTO in view of Gibbon and KUMAR.
Regarding Claim 19, FUJIMOTO in view of Gibbon teaches all the limitations of Claim 14 as described above. FUJIMOTO in view of Gibbon does not explicitly teach; however, KUMAR teaches wherein the insight generation system is further configured to upload the insights to a distributed ledger (See “In some implementations, the shipping management platform may provide the AR device with direct access to the distributed ledger, and the AR device may directly store the package information, associated with the plurality of packages, in the distributed ledger.” in Paragraph [0038] wherein it can be seen that AR device is capable of uploading the insight to the distributed ledger.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight shipment estimation process of FUJIMOTO in view of Gibbon to include uploading the insight to a distributed ledger, as taught by KUMAR, in order to increase the security and traceability of the package information and the shipment information (See Paragraph [0015] of KUMAR).
Regarding Claim 20, FUJIMOTO in view of Gibbon and KUMAR teaches all the limitations of Claims 14 and 19 as described above. FUJIMOTO in view of Gibbon does not explicitly teach; however, KUMAR teaches authenticate the item by comparing the insights uploaded to the distributed ledger with new insights generated (See “In some implementations, package information for respective packages of the plurality of packages may be stored in respective electronic files, and the shipping management platform may generate respective hashes for the respective electronic files. In this way, another device (e.g., the AR device, the client device, and/or the like), that is given access to a hash of an electronic file associated with a particular package, may retrieve the hash of the electronic file, and may use the hash to verify the veracity of the package information included in the electronic file (e.g., by retrieving the electronic file from the shipping information store, computing a hash for the electronic file, and verifying that the computed hash matches the hash that was obtained from the distributed ledger).” in Paragraph [0039] wherein it can be seen that the AR device is capable of authenticating the item by comparing the insights uploaded to the distributed ledger with new insights generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the freight shipment estimation process of FUJIMOTO in view of Gibbon to include authenticating the item by comparing the insights uploaded to the distributed ledger with new insights generated, as taught by KUMAR, in order to increase the security and traceability of the package information and the shipment information (See Paragraph [0015] of KUMAR).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628